Citation Nr: 0729232	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
residuals of fractures of the L3-L4 vertebrae. 

2. Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the left pelvis and acetabulum.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1981 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The residuals of fractures of the L3-L4 vertebrae are 
manifested by pain and moderate limitation of motion of the 
lumbar spine and forward flexion is greater than 30 degrees 
without severe lumbosacral strain. 

2. The residuals of fracture of the left pelvis and 
acetabulum are manifested by pain without ankylosis or 
extension limited to 5 degrees or flexion limited to 45 
degrees or compensable limitation of abduction, adduction, or 
rotation, or malunion of the femur.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
residuals of fractures of the L3-L4 vertebrae have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic Codes 
5285, 5292 (effective prior to September 26, 2003), 
Diagnostic Codes 5235, 5237, General Rating Formula 
(effective from September 26, 2003).

2. The criteria for a rating higher than 10 percent for 
residuals of fracture of the left pelvis and acetabulum have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002). 38 
C.F.R. § § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5250, 5252, 5253, 5254, 5255 (2007).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2003.  The veteran was notified of the evidence 
needed to substantiate the claims for increase, namely, 
evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective-date provision for the claims, 
that is, the date of receipt of the claims.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degrees of disability are 
the issue on appeal, the RO was required by law to provide 
notice of the rating criteria, which was accomplished in the 
statement of the case.  At this stage of the appeal, there 
was no of prejudice to the veteran with respect to notice of 
the rating criteria and as the timing error did not affect 
the essential fairness of the adjudication of the claims.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA records and the 
veteran submitted private medical records.  The veteran was 
afforded VA examinations to evaluate his disabilities.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities.  Diagnostic Codes contain the rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Lumbar Spine Disability
Rating Criteria

The residuals of fractures of the L3-L4 vertebrae are 
currently rated 20 percent disabling under Diagnostic Codes 
5285 and 5292.  Neither intervertebral disc syndrome nor 
neurologic abnormality is shown.

Since the veteran filed his claim for increase in April 2003, 
the criteria for evaluating disabilities of the spine have 
been revised. 

The criteria under Diagnostic Code 5285 were revised as of 
September 2003.  Under Diagnostic Code 5285, residuals of 
fracture of a vertebra without cord involvement, in effect 
prior to September 2003, the criteria for the next higher 
rating is based on limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body (old criteria).

The criteria for limitation of motion of the lumbar spine 
under Diagnostic Code 5292 was revised as of September 2003.  
Under Diagnostic Code 5292, limitation of motion, in effect 
prior to September 2003, the criterion for the next higher 
rating, 40 percent, was severe limitation of motion (old 
criteria).

Also potentially applicable for rating the disability are the 
criteria for lumbosacral strain under Diagnostic Code 5295, 
which was also revised as of September 2003. Under Diagnostic 
Code 5295, lumbosacral strain, in effect prior to September 
2003, the criteria for the next higher rating, 40 percent, 
were severe listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (old criteria).

Under the current criteria, effective from September 2003, 
rating a disability of the spine either as residuals of a 
vertebral fracture or on limitation of motion or as 
lumbosacral strain, the criteria are the same under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, the criterion for 
the next higher rating, 40 percent, is flexion of the lumbar 
spine to 30 degrees or less.

When the law or regulation change the most favorable version 
applies. VAOPGCPREC 3-2000.

Factual Background  

Private medical records disclose that from April to July 
2003, the veteran complained of recurring back pain.  
Examination revealed loss of motion of the lumbar spine, but 
the loss of motion was not further described.  X-rays 
revealed old healed fractures of the Schmorl's nodes of the 
L1, L2, L3 and L4 vertebrae with minimal anterior spur 
formation.  There was no evidence of recent fracture or bone 
destruction of the vertebral bodies or the pedicles.  The 
disc interspaces were well preserved.  There was no 
identifiable fracture of the spinous processes or transverse 
processes.  

In May 2003, a private physician reported that the veteran 
had been treated many times for low back pain, which limited 
his activities and caused him to miss work on occasion. 

On VA examination in June 2003, the veteran complained of 
recurrent back pain at work and that he was off work about 
three days a month because of the pain.  Examination revealed 
tenderness over the L3-L4.  There was no evidence of motor 
atrophy, but he did have an abnormal gait, which was 
attributed to a right ankle disability.  There was no 
abnormal curvature or scoliosis of the spine.  

Forward flexion was to about 60 degrees, extension was to 20 
degrees, and lateral flexion was to 25 degrees, bilaterally.  
Neurological examination revealed normal sensation.  Muscle 
strength in the lower extremities was normal without atrophy.  
The examiner compared X-rays from 2001 to the X-rays from May 
2003, and the examiner commented that there was essentially 
no change. 

On VA examination in October 2003, the veteran complained of 
constant back pain that he described as a 9/10.  He described 
flare-ups that occurred about 8 to 10 times per month where 
he could not move.  Physical examination revealed flexion to 
70 degrees, extension to 30 degrees, and lateral flexion to 
30 degrees, bilaterally.  No pain with range of motion was 
noted.  Motor strength and neurological testing were normal.  

Private medical records show that the veteran was in physical 
therapy from January to March 2004 for back pain.

In August 2004, the veteran was laid off his job as a car 
salesman because he could not be on his feet for ten hours a 
day because of health reasons. 

Analysis 

Under the old Diagnostic Code 5285, without evidence of a 
spinal cord injury, the residuals of a fracture of a vertebra 
are rated on the basis of limitation of motion or muscle 
spasm. 

To warrant a rating higher than 20 percent based on 
limitation of motion of the lumbar spine and muscle spasm 
under the old criteria the veteran would have to have severe 
limitation of motion of the lumbar spine or severe lumboscral 
strain.  The record shows that from 2003 to 2004 the veteran 
complained of recurrent back pain and he had two VA 
examinations.  The pertinent findings were flexion that 
ranged from 60 to 70 degrees without pain, extension that 
ranged from 20 to 30 degrees, and lateral flexion ranged that 
ranged from 25 to 30 degrees.  

According to 38 C.F.R. § 4.71a, Plate V, the normal findings 
for range of motion of the lumbar spine are flexion to 90 
degrees, extension to 30 degrees, lateral flexion, right and 
left, to 30 degrees, and rotation, right and left, to 30 
degrees.

Considering pain and functional loss due to pain, the most 
limitation of motion of forward flexion was to 60 degrees, 
extension to 20 degrees, and lateral flexion to 25 degrees. 
While there is clearly limited motion, the findings do not 
more nearly approximate or equate to severe limitation of 
motion of the lumbar, the criteria for the next higher rating 
under the old Diagnostic Code 5292.

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, Diagnostic Code 5295, the 
veteran would have to have severe lumbosacral strain.  The 
record shows that from 2003 to 2004, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motion was not demonstrated.  The reported findings do 
not more nearly approximate or equate to severe impairment, 
the criteria for the next higher rating under the old 
Diagnostic Code 5295.

Under the current criteria for rating a disability of the 
spine either as residuals of a vertebral fracture or on 
limitation of motion or as lumbosacral strain, the criteria 
are the same under the General Rating Formula for Diseases 
and Injuries of the Spine.  Under the General Rating Formula, 
the criterion for the next higher rating, 40 percent, is 
flexion of the lumbar spine to 30 degrees or less.  
Considering pain and functional loss due to pain, the most 
limitation of motion of forward flexion was to 60 degrees, 
does not more nearly approximate or equate to forward flexion 
to 30 degrees or less.

For the reasons expressed, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating higher than 20 percent and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Residuals of a Fracture of the Left Pelvis and Acetabulum
Rating Criteria 

The residuals of a fracture of the left pelvis and acetabulum 
are currently rated 10 percent disabling under Diagnostic 
Code 5255.

Arthritis is rated on limitation of motion.  38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5010. 

The applicable schedular criteria pertaining to the hip, 
thigh, and femur are Diagnostic Codes 5250 (ankylosis of the 
hip), 5251 (limitation of extension of the thigh), 5252 
(limitation of flexion of the thigh), 5253 (limitation of 
abduction or adduction), and 5255 (malunion of the femur). 

Under Diagnostic Code 5250, ankylosis of the hip, the 
criterion for a compensable rating, 60 percent, is favorable 
ankylosis of the hip.  

Under Diagnostic Code 5251, limitation of extension of the 
thigh, the criterion for a compensable rating, 10 percent, is 
extension limited to 5 degrees. 

Under Diagnostic Code 5252, limitation of flexion of the 
thigh, the criterion for a compensable rating, 10 percent, is 
flexion limited to 45 degrees.  Flexion limited to 30 degrees 
is rated 20 percent disabling, and flexion limited to 20 
degrees is rated 30 percent disabling. 

Under Diagnostic Code 5253, limitation of abduction or 
adduction, limitation of adduction and an inability to cross 
legs, or limitation of rotation with an inability to toe-out 
the affected leg more than 15 degrees warrants a 10 percent 
rating.  Limitation of abduction of a thigh with motion lost 
beyond 10 degrees warrants a 20 percent rating. 

Under Diagnostic Code 5255, malunion of the femur, with 
slight knee or hip impairment is 10 percent disabling. 
Moderate knee or hip impairment is 20 percent disabling. 
.
The normal ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.

Factual Background 

On VA examination in June 2003, X-rays revealed no evidence 
of an old pubic ramus fracture or acetabular fracture.  
Examination of the hip revealed no tenderness of the pelvis.  
Extension was to 30 degrees.  Flexion was to 100 degrees.  
Adduction was to 15 degrees.  Abduction was to 30 degrees.  
Internal rotation was to 40 degrees.  External rotation was 
to 30 degrees.  

On VA examination in October 2003, the veteran complained of 
pain as 5/10 in severity in his left hip at all times 
especially with movement and sitting.  He also complained of 
limited walking because of the.  Flexion of the left hip was 
to 100 degrees.  Abduction was to 40 degrees.  Adduction was 
to 20 degrees.  Extension was to 30 degrees.  X-rays revealed 
no evidence of fracture, dislocation or osteonecrosis.  
Mineralization and joint spaces were normal.  There was no 
evidence of fracture or bone erosions.  The impression was of 
normal hips and pelvis.  

Analysis 

In the absence of evidence of favorable ankylosis of the hip, 
extension of the thigh to 5 degrees, flexion limited to 45 
degrees, limitation of adduction with the inability to cross 
the legs, limitation of rotation or abduction beyond 10 
degrees, or malunion of the femur, the criteria for a rating 
higher than 10 percent have mot been met. 

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim for a rating higher than 
10 percent and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).







ORDER

A rating higher than 20 percent for residuals of fractures of 
the L3-L4 vertebrae is denied.

A rating higher than 10 percent for residuals of a fracture 
of the left pelvis and acetabulum is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


